The plaintiffs in error, hereinafter called defendants, were convicted in the county court of Pawnee county on a charge of having the possession of 500 gallons of whisky mash or wort fit for the manufacture of whisky, and were each sentenced to pay a fine of $50 and to serve 60 days in the county jail.
The case was tried in May, 1928, and the appeal was lodged in this court in August, 1928. No briefs in support of the appeal have been filed. The defendants did not take the stand and offered no evidence. No error requiring a reversal is made to appear.
The case is affirmed.